21 F.3d 1113
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Diane HERMAN, Plaintiff-Appellant,v.Donna SHALALA,** Secretary of Health and HumanServices, Defendant-Appellee.
No. 92-56237.
United States Court of Appeals, Ninth Circuit.
Submitted March 11, 1994.*Decided March 28, 1994.

1
Before:  PREGERSON, O'SCANNLAIN, and FERNANDEZ, Circuit Judges


2
MEMORANDUM***


3
Diane Herman appeals the district court's affirmance of the Secretary of Health and Human Services ("HHS") denial of her application for disability benefits.  We affirm.


4
* Herman argues on appeal that the ALJ erred by not giving greater weight to her treating doctor's opinion, not considering fully the combination of her impairments, and not accepting her complaints of fatigue and limited abilities.  Since she did not raise these issue before the Appeals Council or the district court, we decline to review them.   Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.1992).

II

5
Herman argues that because she has nonexertional, as well as exertional, limitations on the range of work she can do, the ALJ should have taken testimony from a vocational expert rather than rely on vocational guidelines ("grids") to determine the type of work she can perform.  Where both exertional and nonexertional limitations are alleged, "the grids may be used to find a claimant not disabled when the ALJ finds that the claimant's nonexertional limitations do not significantly affect his exertional capabilities."   Bates v. Sullivan, 894 F.2d 1059, 1063 (9th Cir.1990) (emphasis added).


6
The ALJ did not err in applying the grids because substantial evidence supported his conclusion that Herman's nonexertional limitations did not sufficiently affect her exertional capabilities.


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit R. 34-4


**
 Donna Shalala has replaced Louis W. Sullivan as Secretary of Health and Human Services


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3